Citation Nr: 1129997	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increases in the "staged" ratings (of 20 percent prior to May 3, 2011, and 30 percent from that date) assigned for the Veteran's compression neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter & Son-in-law


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1944 to December 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for compression neuropathy of the right lower extremity, rated 20 percent, effective November 21, 2008.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  This case was before the Board in March 2011 when it was remanded for additional development.  

A May 2011 rating decision increased the rating for the Veteran's right lower extremity compression neuropathy to 30 percent, effective May 3, 2011.  As the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

In the Board's March 2011 remand, it was noted that the Veteran had reported several falls and increased instability of his right leg.  In light of the evidence and allegation of an increase in the severity of his right lower extremity compression neuropathy, the Board requested a contemporaneous examination to ascertain the current severity of the disability.  
The Veteran was afforded such examination in May 2011.  On that examination, findings included diminished sensation in the outer and inner aspects of the right leg and increased weakness of the right gastrocnemius muscle (3/5 compared to 4/5 on January 2010 VA examination).  The examiner opined that the Veteran's compression neuropathy of the external popliteal nerve was severe (warranting the increased rating of 30 percent awarded in the May 2011 rating decision).  However, the etiology of the Veteran's falls has not yet been determined.  

A review of the record found VA treatment records that include June 2009 reports noting the Veteran's complaint of increased right lower extremity pain, and his report that he fell (without injury) the week before.  June 2009 records also note his complaint that he falls about once every other week.  He was receiving treatment for Parkinson's disease and associated tremors.  August 2009 records show that he was issued a walker, and note his complaint that he falls 3 times per week.  

On January 2010 VA examination, it was noted that the Veteran was wheelchair bound due to reasons other than his compression neuropathy of his right lower extremity, with no further elaboration as to why he was wheelchair bound.  

January 2010 VA treatment records note the Veteran's right leg gave out while he was walking into the office with his walker, and he fell.  February 2010 treatment records note that he had had several falls.  

June 2010 private treatment records from Abington Memorial Hospital note the Veteran fell and suffered a concussion.  Vertigo was diagnosed; it was noted that it created a feeling that the room is spinning (i.e., dizziness).  

At the February 2011 Travel Board hearing, the Veteran reported that he could not walk without an assistive device, and that he falls because of right leg instability.  (transcript, p. 16).  

As the record includes the Veteran's complaints of numerous falls (the credibility of which the Board does not question), which he attributes to his service-connected compression neuropathy of the right lower extremity, as well as evidence of other possible causes for his falls (e.g., Parkinson's disease and vertigo), another examination to secure a medical opinion as to the etiology of the Veteran's falls is necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (The Board may consider only independent medical evidence to support its findings and cannot reach its own unsubstantiated medical conclusions).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should arrange for a neurological evaluation of the Veteran to determine the nature and likely etiology of his falls, and in particular whether they are secondary to (caused or aggravated by) his service-connected right lower extremity compression neuropathy or secondary to his nonservice-connected disabilities (e.g., Parkinson's disease and/or vertigo).  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed, and all clinical findings should be reported in detail.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion whether it is at least as likely as not (a 50% or better probability) that the Veteran's falling is/was caused or aggravated by the Veteran's service-connected right lower extremity compression neuropathy, or whether it is/was more likely due to unrelated cause, such as his nonservice-connected disabilities (e.g., Parkinson's disease and/or vertigo).  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical texts/treatises, as appropriate.  
2.  The RO should then readjudicate this claim (to include consideration of the possibility of "staged" ratings, if indicated by facts found).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

